Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 1 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 2 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 3 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 4 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 5 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 6 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 7 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 8 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document      Page 9 of 10
Case 17-20752-TLM   Doc 49    Filed 05/13/19 Entered 05/13/19 16:49:00   Desc Main
                             Document     Page 10 of 10
